        Case 2:19-cv-02690-SAC Document 56 Filed 09/10/21 Page 1 of 22




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

TONY B. ROSS,

                           Plaintiff,

      vs.                                              Case No. 19-2690-SAC

PENTAIR FLOW TECHNOLOGIES, INC.,

                           Defendant.

                               MEMORANDUM AND ORDER

             This employment discrimination case comes before the court on the

parties’ cross motions for summary judgment. (ECF## 40 and 42). The plaintiff Tony

B. Ross (“Ross”) filed this action asserting his employer, the defendant Pentair Flow

Technologies, Inc. (“Pentair”), discriminated and retaliated against him in violation of

42 U.S.C. § 2000e, et seq. (“Title VII”), 42 U.S.C. § 1981 (“§ 1981”), and state

common-law retaliation laws. The alleged unlawful practices occurred while Ross was

employed as a utility blaster at Pentair. Ross worked as a utility blaster from May 23,

2018, until he bid out into a maintenance assistant position on July 1, 2019, and he

continues in that position today. ECF# 38, Pretrial Order, pp. 2-3. Ross filed this

action on July 31, 2019, in the District Court of Wyandotte County, Kansas. The action

was removed on November 11, 2019. ECF# 1. He filed an amended complaint on

December 17, 2019. ECF# 10.

             Early in this case, Pentair filed a Fed. R. Civ. P. Rule 12(b)(6) motion to

dismiss. ECF# 13. When the parties finished their briefing of this motion, the court

ruled dismissing the plaintiff’s count one of discrimination, count three of state

common-law retaliation, and count two of Title VII and § 1981 retaliation except for

                                            1
        Case 2:19-cv-02690-SAC Document 56 Filed 09/10/21 Page 2 of 22




those claims based on the alleged adverse employment actions taken by his former

supervisor Faherty in reprimanding him, by Pentair’s Human Resources (“HR”) in

suspending and investigating him for the misconduct charged in Faherty’s complaint,

and by HR personnel in threatening his termination during that investigation. ECF# 18,

p. 31. Ross did not file a motion asking the court to reconsider its order. Ross also

never filed a motion to amend his claims. Thus, the pretrial order states these same

three claims as the plaintiff’s “legal claims.” ECF# 38, p. 11.

             The pretrial order presents what the court understands to be an

unresolved and dispositive dispute over whether Ross has stated another claim for

relief. Besides the three paragraphs of retaliation claims that parallel the court’s

order, the plaintiff has added to his legal claims in the pretrial order a fourth

paragraph which states, “Plaintiff has been subjected to harassment and a hostile

work environment due to the treatment he received from Pentair management during

the applicable time period.” ECF# 38, p. 11. The pretrial order reflects that Pentair

does not consent to or waive its objection to the plaintiff bringing this new claim.

Instead, Pentair argues that Ross has not pleaded and may not assert now “claims for

harassment and/or hostile work environment under Title VII or Section 1981.” ECF#

38, p. 12. The court does not read the pretrial order as the magistrate judge having

decided this legally dispositive issue. This reading is sustained by the following

provision in the pretrial order:

      6. AMENDMENTS TO PLEADINGS.
      None. On March 3, 2020, U.S. District Judge Sam Crow dismissed Counts I and III
      of Mr. Ross’s Amended Complaint, as well as Count II of Mr. Ross’s Amended
      Complaint except for Count II as based on the alleged adverse employment
      actions of Mr. Ross’s former supervisor reprimanding him, of Pentair’s Human
      Resources personnel suspending him and investigating him for misconduct on

                                            2
        Case 2:19-cv-02690-SAC Document 56 Filed 09/10/21 Page 3 of 22




      his former supervisor’s complaint, and of Pentair’s Human Resources personnel
      threatening Mr. Ross’s termination during that investigation. (ECF 18). Thus,
      the only remaining claim for summary judgment and trial purposes is Count II
      for retaliation in violation of Title VII and Section 1981 based on these three
      alleged adverse employment actions.

ECF# 38, p. 16. The court understands the magistrate judge’s pretrial order as

preserving for the district court’s ruling the legally dispositive issue whether the

plaintiff may properly proceed with his new claim for relief.

             Because this ruling will impact the scope of material facts, the court

takes up this dispositive procedural issue first. The court summarily rejects the

plaintiff’s contention that he had already alleged a claim for harassment and hostile

work environment. The court’s order deciding Pentair’s Rule 12(b)(6) motion

addressed in detail not only the plaintiff’s factual allegations but also the alleged

acts/claims of discrimination and retaliation. The court referred to the plaintiff’s

general factual allegation in ¶ 65 that “Ross ‘continues to work in a hostile

environment that causes him fear, stress and anxiety.’” ECF# 18, p. 4. The court

plainly did not construe this allegation or any other in his complaint to assert a

separate and definite claim for relief based on a hostile work environment. The

plaintiff’s amended complaint was replete with conclusory allegations about which

the court was critical and even noted that there were many “factually threadbare

legal conclusions devoid of a factual context from which to draw reasonable

inferences.” Id. at p. 10. In opposing the defendant’s motion, Ross did not raise or

argue that he had alleged any separate claim for harassment/hostile work

environment. ECF# 16. Nor did he specifically discuss the adequacy of his allegations

against the elements for such a claim. Id. The court’s ruling plainly shows it did not


                                            3
        Case 2:19-cv-02690-SAC Document 56 Filed 09/10/21 Page 4 of 22




consider or understand the plaintiff to have brought a separate claim for

harassment/hostile work environment. The court dismissed the entirety of counts one

and three and allowed only the retaliation claim alleged in count two based on the

three specified adverse actions. Ross never asked the court to reconsider its ruling or

its reading of his amended complaint. But as the pretrial order recounts, the case

proceeded to discovery on this remaining retaliation claim without the plaintiff ever

amending his pleadings. The pretrial order firmly states that the case is regarded as

ready for dispositive motions and/or trial on the remaining claims as set out in the

district court’s original order of dismissal. The plaintiff does not offer any reasonable

basis for believing he still has pending a claim for harassment/hostile work

environment.

              The court also rejects the plaintiff’s position that his inclusion of this

new claim in the pretrial order settles the question. This is not an instance, as in

Smith v. Board of County Com’rs of County of Lyon, 216 F.Supp.2d 1209, 1218-19 (D.

Kan. 2002), when the defendants failed to object at the pretrial conference and

failed to include their specific procedural objections to adding this new claim.

Instead, the pretrial order itself establishes that Pentair disputes the legal propriety

of the plaintiff including this claim in the pretrial order. It is true that the inclusion of

a new claim in the pretrial order generally “is deemed to amend any previous

pleadings which did not include that claim.” Wilson v. Muckala, 303 F.3d 1207, 1215

(10th Cir. 2002). Unique here is that the magistrate judge summarized in the pretrial

order that she had not allowed the plaintiff to amend his pleadings and that she did

not consider the pretrial order as stating the plaintiff to have any claims other than


                                             4
        Case 2:19-cv-02690-SAC Document 56 Filed 09/10/21 Page 5 of 22




his single claim for retaliation based on three alleged adverse employment actions.

ECF# 38, p. 16. For that matter, this case is not like Smith, 216 F.Supp.2d at 1218,

where the court could read the pretrial order as reflecting the magistrate judge’s

intention to include a new claim in the pretrial order. Instead, the court reads the

pretrial order as the magistrate judge putting this dispositive question before the

district court for decision now.

             The court therefore takes up the dispositive procedural issue of the

plaintiff wanting to add a new claim to the pretrial order. “Because the pretrial order

is the controlling document at trial, a plaintiff’s ‘attempt to add a new claim to the

pretrial order [is] the equivalent of asking leave to amend his complaint, and must be

evaluated by the court under the standards set forth in Rule 15(a).’” Smith v. Aztec

Well Servicing Co., 462 F.3d 1274, 1285 (10th Cir. 2006) (quoting Minter v. Prime

Equipment Co., 451 F.3d 1196, 1204 (10th Cir. 2006)). Besides the Rule 15(a)

standards, the court looks to the good cause standards of Rule 16(b)(4) when the

“deadline for a motion to amend the pleadings has expired,” like here. Thiongo v.

Airtex Manufacturing, LLLP, No. 19-2783-EFM, 2021 WL 147981, at *2 (D. Kan. Jan.

15, 2021) (citing Gorsuch, Ltd., B.C. v. Wells Fargo Nat. Bank Ass’n, 771 F.3d 1230,

1240 (10th Cir. 2014)). Rule 16(b)(4) requires a “movant to show the scheduling

deadlines cannot be met despite [the movant’s] diligent efforts.” Husky Ventures,

Inc. v. B55 Investments, Ltd., 911 F.3d 1000, 1020 (10th Cir. 2018) (citation and

internal quotations marks omitted). Untimeliness is a proper ground for denying an

amendment with the court after looking at the reasons for the delay and the

adequacy of the explanation. Id. Pentair argues the amendment should be denied


                                           5
        Case 2:19-cv-02690-SAC Document 56 Filed 09/10/21 Page 6 of 22




because of Ross’s undue delay. It also argues unfair prejudice because the additional

claim would involve different elements of proof not shared by the retaliation claim

and would require additional discovery to fully explore the different elements of

proof. Ross does not respond to any of these arguments or attempt to meet the

standards governing Rules 15(a) and 16(b)(4). The court finds nothing of record that

would support good cause for the plaintiff not meeting the scheduling deadlines, that

would constitute an adequate explanation for the plaintiff’s undue delay in waiting

until now to add this claim, or that would overcome the defendant’s arguments of

unfair prejudice. The court denies the plaintiff’s effort to amend his claims and add a

separate claim for harassment/hostile work environment.

             In briefing the dispositive motions, Ross advances even more alleged acts

of discrimination/retaliation that were not recognized in the court’s prior order and

that have not been set out in the pretrial order. These additionally alleged

retaliatory/discriminatory acts include that Pentair moved him to a different shift,

denied him pay increases, kept him from working in certain areas and from doing

some job duties, denied him opportunities for working overtime, hired a similarly

situated white employee at a higher rate, imposed discipline in December of 2019,

and kept disciplinary actions indefinitely in his employee folder. The court finds that

the plaintiff has failed to raise these matters/theories as proper parts of his

retaliation claims before the court. To the extent that the plaintiff’s briefs could be

construed as impliedly seeking leave to amend, the court denies the same for the

reasons applied above. Namely, the plaintiff has failed to carry his burden of meeting

the standards of Rule 15(a) and 16(b)(4). For this reason, the court concludes these


                                            6
        Case 2:19-cv-02690-SAC Document 56 Filed 09/10/21 Page 7 of 22




additional allegations are not part of this case and those facts relevant to them are

not material in deciding the summary judgment motions on the retaliation claim

remaining in this case.

SUMMARY JUDGMENT STANDARDS

              Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). “Only disputes over facts that might affect the

outcome of the suit under the governing law will properly preclude the entry of

summary judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In

deciding the motion, the court’s role is “is not . . . to weigh the evidence and

determine the truth of the matter but to determine whether there is a genuine issue

for trial.” Id. at 249. The court may grant summary judgment for lack of a genuine

issue when the evidence is insufficient “for a jury to return a verdict,” when “the

evidence is merely colorable,” or when the evidence “is not significantly probative.”

Id. It follows then that a genuine issue for trial exists when “there is sufficient

evidence on each side so that a rational trier of fact could resolve the issue either

way.” Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998).

              The moving party bears the initial burden of showing the absence of any

genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

The burden is met “by pointing out to the court a lack of evidence for the nonmovant

on an essential element of the nonmovant’s claim.” Adler, 144 F.3d at 671. The

burden then shifts to the nonmovant to “go beyond the pleadings and set forth

specific facts that would be admissible in evidence in the event of trial from which a


                                            7
        Case 2:19-cv-02690-SAC Document 56 Filed 09/10/21 Page 8 of 22




rational fact finder could find for the nonmovant.” Id. (internal quotation marks and

citations omitted). Such facts “must be identified by reference to affidavits,

deposition transcripts, or specific exhibits incorporated therein.” Id.

             The court applies this standard drawing all inferences arising from the

record in the nonmovant’s favor. Stinnett v. Safeway, Inc., 337 F.3d 1213, 1216 (10th

Cir. 2003). The court does not make credibility determinations or weigh the evidence;

these are jury functions. Id. at 1216. The Tenth Circuit has counseled the following

for summary judgment proceedings in employment discrimination cases:

      [I]n the context of employment discrimination, “[i]t is not the purpose of a
      motion for summary judgment to force the judge to conduct a ‘mini trial’ to
      determine the defendant's true state of mind.” Randle v. City of Aurora, 69
      F.3d 441, 453 (10th Cir. 1995). Many of the highly fact-sensitive determinations
      involved in these cases “are best left for trial and are within the province of
      the jury.” Id.; see Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251–52, 106
      S.Ct. 2505, 91 L.Ed.2d 202 (1986) (“[T]he inquiry [at summary judgment is]
      whether the evidence presents a sufficient disagreement to require submission
      to a jury....”). Consequently, “in this Circuit . . . an employment
      discrimination suit will always go to the jury so long as the evidence is
      sufficient to allow the jury to disbelieve the employer's [explanation for the
      alleged misconduct].” Beaird v. Seagate Tech., Inc., 145 F.3d 1159, 1177 (10th
      Cir. 1998) (Tacha, J., concurring in part); see Randle, 69 F.3d at 452 (“[I]f . . .
      inferential evidence is sufficient to allow a plaintiff to prevail at trial, it is
      surely sufficient to permit a plaintiff to avoid summary judgment so that the
      plaintiff can get to trial.”).

Lounds v. Lincare, Inc., 812 F.3d 1208, 1220-21 (10th Cir. 2015).

STATEMENT OF UNCONTROVERTED FACTS

             After sifting through the parties’ lengthy filings and confirming their

statements against the cited exhibits, deposition excerpts, and affidavits, the court

concludes the following to be the material facts over which there is no genuine

dispute.



                                            8
          Case 2:19-cv-02690-SAC Document 56 Filed 09/10/21 Page 9 of 22




              As background, Ross is a 48-year old African American male and military

veteran. He previously worked at Pentair’s facility in Kansas City, Kansas, from 2013

until his layoff in 2014. Ross started his current employment at Pentair on May 23,

2018, as a Utility Blast Operator, receiving a starting pay of $17.75/hour. He

continues working at Pentair’s facility in Kansas City, Kansas, as a maintenance

assistant receiving $18.70/hour as of December 2020 and working shifts of

approximately 6:00 am to 3:30 pm Monday through Friday and occasional weekends.

Pentair employs approximately 250 employees at its Kansas City, Kansas location with

approximately half of them on the production floor being union employees. During the

relevant period, the terms and conditions of Ross’s employment were governed by a

Collective Bargaining Agreement (“CBA”) between it and the United Steel, Paper and

Forestry, Rubber, Manufacturing, Energy, Allied Industrial and Service Workers

International Union.

              From his hiring in May of 2018, Ross’s supervisor was Shane Faherty,

until February of 2019 when his supervisor became Rob Davies until July 1, 2019,

when Ross became a maintenance assistant supervised by Jim Cotton. Ross testified

that he had a good working relationship with Davies and continues to have one with

Cotton.

              The claims remaining in this suit stem from Shane Faherty’s supervision

of Ross and Pentair’s handling of the disputed disciplinary matters. Shane Faherty

issued a disciplinary notice dated December 13, 2018, to Ross for blasting the cable

on a submersible motor in violation of Rule 31 for excessive scrap and careless

workmanship. The notice stated that because of this violation, the disciplinary action


                                           9
       Case 2:19-cv-02690-SAC Document 56 Filed 09/10/21 Page 10 of 22




of an incident report was taken. Those signing as having reviewed the notice on

December 14, 2018, were Faherty, Ross, a human resources representative, and a

union representative. This disciplinary incident report did not result in any change to

Ross’s job title, rate of pay, or benefits, or in the loss of any salary. Ms. Villanueva, a

HR representative with Pentair, testified that disciplinary incident reports are

retained for 12 months for possible consideration for any next steps of discipline, and

after 12 months the reports may remain in an employee’s file but are not to be used

as part of the progression of discipline.

              Ross complained to Pentair’s managers and HR representatives that

Faherty had mistreated him in these four ways and that Ross perceived the

mistreatment to be discriminatory. Faherty had denied Ross’s request for work boots.

Faherty told Ross that, “I take care of my good help.” Faherty threw items at Ross

hitting him to get his attention. Faherty startled plaintiff and checked on him too

frequently.

              Ross believes he first complained to Pentair about Faherty after Faherty

had denied his request for all-purpose work boots and responded that this might be

the wrong job for him. This first complaint happened in December of 2018 with Ross

going to the office of Faherty’s supervisor, Andrew Pepperdine, and complaining

about the denial of his request for work boots and how he had been treated. Ross

testified he could not recall the exact conversation or whether he expressed feeling

discriminated against. Ross considers this meeting with Pepperdine to be his first

report of racially discriminatory treatment. After talking with Pepperdine, Ross

received his requested work boots.


                                            10
       Case 2:19-cv-02690-SAC Document 56 Filed 09/10/21 Page 11 of 22




             On January 8, 2019, Faherty reported to Pepperdine that he had seen

Ross looking at a website on his cell phone during work hours and that when he began

asking Ross about this, Ross yelled and became aggressive. Faherty also reported that

he had felt threatened and walked away to defuse the situation. This was not the first

time that Faherty had counseled employees under his supervision for using their cell

phones at work. Ross said in his deposition that Faherty had found him using his cell

phone and said this would be written up. Ross also recalled questioning Faherty for

what he could be written up for, saying that he was going to tell others at Pentair

how Faherty had been treating him, and arguing with Faherty until he left and went

back to his office. Ross estimates he was walked off the job about an hour later.

             On January 11, 2019, Ross was delivered a suspension notice dated the

same day that said he was suspended with pay while human resources investigated

the January 8th incident as a violation of Rule of Conduct No. 18 of the Rules of

Conduct: “Threatening, Intimidating, Coercing or Interfering with Others.” ECF# 41-

11. On that same day, Pentair’s HR representatives met with Ross, and Ross has

testified that he told them his side of the story about the argument with Faherty.

Ross also told them about his concerns over Faherty throwing and hitting him with

things to get his attention. During the investigation of these matters, Pentair’s HR

manager, Kimberly Johnson, learned that Faherty had admitted to throwing items

within Ross’s sight to get his attention but that Faherty denied hitting Ross. In his

deposition, Ross agreed that Faherty stopped throwing items after this January 11th

meeting.




                                           11
       Case 2:19-cv-02690-SAC Document 56 Filed 09/10/21 Page 12 of 22




             At this same meeting, Ross complained about Faherty saying that, “I

take care of my good help.” HR Manager Johnson learned from the investigation that

Faherty admitted making this statement to Ross but also to making this same

statement to other employees of different races. HR counseled Faherty against

making this statement again.

             At this same meeting, Ross recalls HR representative Villanueva saying

that “if you think you’re going to try to sue or something that—this might not be the—

this ain’t the job for you.” ECF# 41-2, p. 36. Villanueva and HR representative Hamza

Ahsan also instructed Ross to write down whenever he had an issue with Faherty. Id.

at p. 40. The court has listened to the plaintiff’s recording of this meeting. After

Ahsan instructs Ross to keep a written record of any problems with Faherty,

Villanueva adds, “Do you want to continue to work here? Because if you’re

threatening me that you’re going to go file charges on us and to do this, perhaps this

is not the right place to be.” Ross answers that “he’s good” and then Villanueva

follows up by pointing out that Faherty will soon join their meeting to discuss co-

existing and having an environment where people feel comfortable coming to work

instead of threatening each other over involving law enforcement or legal things. Ross

responds reiterating his position that Faherty had thrown things hitting him.

              The three-day suspension of Ross ended on January 14, 2019, and Ross

was presented with a memorandum of “Investigation Summary/Reprimand” upon his

return. The memorandum recounted that after completing its investigation of

Faherty’s report, HR “found that the alleged events and/or actions did occur” in that

the January 8th incident between Ross and Faherty happened and “led to Shane


                                           12
       Case 2:19-cv-02690-SAC Document 56 Filed 09/10/21 Page 13 of 22




[Faherty] feeling threatened by the situation.” ECF# 41-14. The memorandum cited

Rule of Conduct Number 18 and concluded with:

       Pentair expects all employees to equally uphold the Company’s standards for
       ethics, integrity, and work practices.
       Tony, I have every confidence that the behavior exhibited by you on-site will
       remain respectful and courteous going forward. If there is anything that you
       feel is a concern please see HR and your Union Steward.

ECF# 41-14. Other than the three-day suspension with pay and the written reprimand,

there were no other consequences from this incident that resulted in any change to

the plaintiff’s rate of pay, benefits or job title. The plaintiff testified that during the

three-day suspension with pay he missed the opportunity to work additional overtime

of approximately 4 to 6 hours a day. The plaintiff’s testimony complaining of other

missed opportunities for overtime and pay increases fails to establish that they are

consequences of this reprimand or are otherwise connected or related to the three

alleged adverse employment actions at issue in this case. Another written

memorandum dated January 14, 2019, reflects that HR met with Faherty and

counseled him to improve practices about which Ross had complained to HR during

their investigation.

              On January 29, 2019, Ross signed a grievance that during the

investigation he had complained about Faherty throwing items at him to get his

attention even though he had told Faherty this sudden surprise could trigger his PTSD.

Ross’s requested relief was for Faherty to receive the same discipline as he had

received or for his discipline to be reduced. On March 8, 2019, Pentair’s HR entered a

memorandum stating that it would dismiss the original discipline in Ross’s file and




                                            13
       Case 2:19-cv-02690-SAC Document 56 Filed 09/10/21 Page 14 of 22




remove the reprimand so that it would not be held against him in any future

progressive discipline. The plaintiff has not effectively controverted this statement.

             As of January 29, 2019, Pentair had placed rules restraining Faherty’s

interaction with Ross, and in February 2019, Davies became Ross’s supervisor. Ross

had no conversations with Faherty after Davies became his supervisor. But in May

2019, Ross complained to HR that Faherty kept watching him, staring at him, and

sending team employees with work orders for him rather than going through his

supervisor Davies. In response to this complaint, HR imposed more rules intended to

limit Faherty’s interactions with Ross.

             In August of 2019, Ross complained to HR that Faherty had startled him

by jumping out from behind a pole while Ross was operating a forklift. HR imposed

more rules that Ross would not work in Faherty’s area without first exhausting all

other options and that if Ross had to work in Faherty’s area then Faherty’s supervisor

was to be notified and arrange for Faherty to be gone while Ross was in the area.

             Other than the January 2019 disciplinary matter that was subsequently

dismissed and removed from his disciplinary file, Ross’s only other discipline was an

incident report on December 12, 2019. This involved a violation of Rule of Conduct

No. 14 for not following safety, health and environmental rules or common safety,

health and environmental practices. Ross admitted that he and his co-worker, Kurt

Klaus, had conducted themselves in violation of this rule. Faherty had seen Ross and

Klaus engaged in this conduct while walking between buildings. Instead of stopping

and addressing Ross and Klaus, Faherty reported them to Pentair’s safety specialist.

Pentair issued the same incident discipline report against both Ross and Klaus. This


                                          14
       Case 2:19-cv-02690-SAC Document 56 Filed 09/10/21 Page 15 of 22




report did not cause any change to Ross’s job responsibilities, title, pay or benefits.

The plaintiff has not controverted this statement, and he has not offered any

evidence connecting his other allegations to this disciplinary incident or to the

remaining claims in this case.

ANALYSIS

              Section 1981 “prohibits not only racial discrimination but also retaliation

against those who oppose it.” Parker Excavating, Inc. v. Lafarge West, Inc., 863 F.3d

1213, 1220 (10th Cir. 2017). Title VII principles for retaliation claims “apply with

equal force” to § 1981 claims. Id. (internal quotation marks omitted). Absent direct

evidence, the prima facie case under the burden-shifting framework applies. Both

parties agree this burden-shifting framework applies here. To state a prima facie case

of retaliation under Title VII, a plaintiff would need to prove that he: (1) engaged in

protected opposition to discrimination, (2) sustained what a reasonable employee

would find to be a materially adverse action, and (3) has evidence supporting a

reasonable inference of a causal connection between the protected activity and the

materially adverse action. Id. at 1220.

              Pentair first seeks summary judgment arguing that none of the three

acts—Faherty’s reprimands in December 2018 and January of 2019, the three-day

suspension with pay of Ross while Pentair’s HR investigated Faherty’s complaint in

January of 2019, and HR’s alleged threat to terminate during the January 2019—

constitute what a reasonable employee would find to be materially adverse actions.

In its prior order, the court laid out the relevant circuit decisions governing this issue




                                            15
       Case 2:19-cv-02690-SAC Document 56 Filed 09/10/21 Page 16 of 22




and noted first that a broad definition of adverse employment action further the

statutory purposes:

      We have stated that adverse employment actions “constitute[ ] a significant
      change in employment status, such as hiring, firing, failing to promote,
      reassignment with significantly different responsibilities, or a decision causing
      a significant change in benefits.” Stinnett v. Safeway, Inc., 337 F.3d 1213,
      1217 (10th Cir. 2003) (internal quotation and citation omitted). We have also
      recognized that monetary losses take a variety of forms including shifts in
      compensation or benefits. See Sanchez v. Denver Pub. Sch., 164 F.3d 527, 532
      (10th Cir. 1998).

Orr v. City of Albuquerque, 417 F.3d 1144, 1150 (10th Cir. 2005). “In so defining the

phrase, we consider acts that carry a significant risk of humiliation, damage to

reputation, and a concomitant harm to future employment prospects.” Annett v.

Univ. of Kan., 371 F.3d 1233, 1239 (10th Cir. 2004) (internal quotation marks and

citation omitted). The Tenth Circuit takes “a case-by-case approach” looking at the

factors unique to the situation, but without considering what are “mere

inconvenience[s] or an alteration of job responsibilities.” Sanchez v. Denver Pub.

Sch., 164 F.3d 527, 532 (10th Cir. 1998)(internal quotation marks and citation

omitted).

             An adverse action “is not limited to discriminatory actions that affect

the terms and conditions of employment.” Burlington N. & Santa Fe Ry. Co. v. White,

548 U.S. 53, 64, 126 S.Ct. 2405, 165 L.Ed.2d 345 (2006). On the other hand, an

actionable adverse action is not everything that makes an employee unhappy.

MacKenzie v. City and County of Denver, 414 F.3d 1266, 1279 (10th Cir. 2005),

abrogated on other grounds by, Lincoln v. BNSF Ry. Co., 900 F.3d 1166 (10th Cir.

2018). “’[A] plaintiff must show that a reasonable employee would have found the

challenged action materially adverse, which in this context means it well might have

                                          16
       Case 2:19-cv-02690-SAC Document 56 Filed 09/10/21 Page 17 of 22




dissuaded a reasonable worker from making or supporting a charge of

discrimination.’” Reinhardt v. Albuquerque Public Schools Bd. of Educ., 595 F.3d

1126, 1133 (10th Cir. 2010)(quoting Burlington N. & Santa Fe Ry. Co. v. White, 548

U.S. at 68.). This standard looks to a reasonable person in the plaintiff’s position

considering all relevant circumstances, and so it is “an objective inquiry that does not

turn on a plaintiff’s personal feelings about the circumstances.” Semsroth v. City of

Wichita, 555 F.3d 1182, 2284 (10th Cir. 2009).

             In Johnson v. Weld County, Colo., 594 F.3d 1202, 1216 (10th Cir. 2010),

the Tenth Circuit held that, “’Title VII protects individuals “not from all retaliation”

but only from retaliation “that produces an injury or harm”’ that itself raises to a

“’level of seriousness.”’ Id. (quoting Williams v. W.D. Sports, N.M., Inc., 497 F.3d

1079, 1086 (10th Cir. 2007) (quoting in turn Burlington N. & Santa Fe Ry. Co. v.

White, 548 U.S. at 67)). Thus, requiring a level of adversity that a reasonable

employee would regard materially adverse “is necessary to separate significant from

trivial harms, petty slights, minor annoyances, and simple lack of good manners, . . .

[and] [o]therwise, minor and even trivial employment actions that an irritable, chip-

on-the-shoulder employee did not like.” Id. (internal quotation marks and citations

omitted).

             Faherty’s reprimands in December 2018 and January 2019. A reprimand

is an adverse employment action “if it affects the likelihood that the plaintiff will be

terminated, undermines the plaintiff’s current position, or affects the plaintiff’s

future employment opportunities.” Medina v. Income Support Div., New Mexico, 413

F.3d 1131, 1137 (10th Cir. 2005). The 2018 disciplinary incident report did not result


                                           17
       Case 2:19-cv-02690-SAC Document 56 Filed 09/10/21 Page 18 of 22




in any change to Ross’s job title, rate of pay, or benefits, or in the loss of any salary.

Ms. Villanueva, a HR representative with Pentair, testified that disciplinary incident

reports are retained for 12 months to be considered for any next steps of discipline,

and after 12 months the reports may remain in an employee’s file but are not to be

used as part of the progression of discipline. Ross fails to allege how this single

incident report could have any bearing on his likelihood of being fired or could harm

his future employment prospects. Dick v. Phone Directories Co., Inc., 397 F.3d 1256,

1270 (10th Cir. 2005). This single report did not put him into at-risk status. Haynes v.

Level 3 Communications, LLC, 456 F.3d 1215, 1224 (10th Cir. 2006), abrogation on

other grounds recognized by, Bertsch v. Overstock.com, 684 F.3d 1023, 1029 (10th

Cir. 2012); see Olson v. Shawnee County Bd. of Com’rs, 7 F.Supp.3d 1162, 1206 (D.

Kan. 2014); Boese v. Fort Hays State University, 814 F.Supp.2d 1138, 1148 (D. Kan.

2011), aff’d, 462 Fed. Appx. 797 (10th Cir. 2012). The presence of the second

reprimand in January 2019 would create a closer question, but Pentair eventually

rescinded and removed it from Ross’s file before he sustained any tangible

employment harm. “[A]n employer’s decision to reprimand or transfer an employee,

if rescinded before the employee suffers a tangible harm, is not an adverse

employment action.” Orr v. City of Albuquerque, 417 F.3d 1144, 1151 n.7 (10th Cir.

2005). Under this precedent, a reasonable employee in the plaintiff’s circumstances

would not regard this single incident report for performance and the subsequently

withdrawn incident report for behavior as materially adverse actions that would

dissuade him/her from complaining about discrimination.




                                            18
        Case 2:19-cv-02690-SAC Document 56 Filed 09/10/21 Page 19 of 22




              Suspension with pay during HR’s three-day investigation. “[S]uspension

with pay and full benefits pending a timely investigation into suspected wrongdoing is

not an adverse employment action.” White v. Burlington N. & Santa Fe R. Co., 364

F.3d 789, 803 (6th Cir. 2004), aff'd sub nom., Burlington N. & Santa Fe Ry. Co. v.

White, 548 U.S. 53 (2006); see Juarez v. Utah, 263 Fed. Appx. 726, 737 (10th Cir.

2008) (affirmed district court holding that paid administrative leave pending

investigation would not be a material adverse action to a reasonable employee);

Parker v. United Airlines, Inc., No. 19-CV-00045-BSJ, 2021 WL 3206777, at *5 (D. Utah

June 28, 2021) (a suspension with pay during investigation is not materially adverse to

plaintiff), appeal filed, (10th Cir. Jul. 28, 2021); McBride v. Medicalodges, Inc., Nos.

06-2535-JWL, 06-2536-JWL, and 06-2538-JWL, 2008 WL 2699905, at *7 (D. Kan. Jul. 3,

2008) (paid suspension pending an investigation was not an adverse action). Ross

argues, however, that he missed opportunities for working overtime those three days.

This loss of overtime, however, did not happen because Pentair took any additional

actions against Ross. Instead, the loss of overtime was simply a consequence of

Pentair’s suspension with pay. The court agrees with the Second Circuit’s holding on

this issue:

       As the majority did in Joseph [v. Leavitt,], 465 F.3d [87] at 91 [(2d Cir. 2006)],
       we reiterate today that a suspension with pay may sometimes rise to the level
       of an adverse employment action. In the record of this case, we do not have
       before us a basis for recognizing an exception. Brown argues that his case
       constitutes such an exception. We now address why it does not.
       Taking his cue from our language that a suspension with pay pending an
       “investigation does not, without more, constitute an adverse employment
       action,” id. at 91 (emphasis added), Brown argues that his loss of overtime pay
       should be sufficient to clear the bar set by Joseph. As pointed out by the
       district court, Brown's loss of overtime pay was a direct result of his suspension
       with pay, not an additional action taken by his employer. We agree. It would


                                           19
       Case 2:19-cv-02690-SAC Document 56 Filed 09/10/21 Page 20 of 22




      be absurd if the rule in Joseph turned on whether a plaintiff has in the past
      earned overtime pay.

Brown v. City of Syracuse, 673 F.3d 141, 151 (2d Cir. 2012); see also Ugrich v. Itasca

County, Minnesota, No. 16-1008, 2017 WL 4480092, at *3 (D. Minn. Oct. 6, 2017). Ross

cannot prove that his suspension with pay with missed overtime constitutes an

adverse employment action.

             HR’s alleged threat to terminate during the January 2019. As noted

above, the court reviewed not only Ross’s deposition testimony about HR

representative Villanueva’s statement but also Ross’s recording of this meeting. The

context for Villanueva’s statement plainly confirms that she was reiterating the

importance of Ross understanding and appreciating his part in improving the

workplace environment and that meant having a positive cooperative attitude rather

than responding with personal attacks and threats to sue. Pentair’s HR

representatives had just reminded Ross to keep them informed about Faherty’s

actions so that they could help him in dealing with any ongoing problems. Villanueva

followed up immediately by asking if Ross still wanted to continue working there

because if he was threatening her with filing charges now then “perhaps this is not

the right place to be.” When Ross promptly responded that he was “good,” Villanueva

again put her comment into context by saying that the next thing to happen would be

for Faherty to join this meeting and to discuss together how “we’re going to co-exist”

and how to have an “environment where people feel comfortable” coming to work

and are “not threatening each other” with “legal things.” The record simply does not

create a genuine question of material fact that a reasonable employee in Ross’s

position hearing Villanueva’s statements in this context would understand them to be

                                          20
       Case 2:19-cv-02690-SAC Document 56 Filed 09/10/21 Page 21 of 22




a threat to terminate him. Instead, the statements would have been understood as

Ross being told that HR was there to hear and investigate his complaints and that a

positive working environment would not be fostered if he continued making personal

threats to sue.

             Even assuming that Villanueva’s statement could be understood

differently, at most, this is an unrealized and undocumented threat which does not

constitute any material adverse action. See Schmidt v. GPI-KS-SB, LLC, No. 13-2381-

KHV, 2014 WL 5431157, at *8 (D. Kan. Oct. 27,2014) (citing Dick v. Phone Directories

Co., Inc., 397 F.3d 1256, 1268 (10th Cir. 2005)). Even when construed in the

subjective negative light argued by Ross, Villanueva’s words are no more than

derogatory or annoying comments or passing trivial slights that would not deter a

reasonable employee from complaining about discrimination. See Winn v. K.C.

Rehabilitation Hosp., Inc., No. 13-2423-DDC, 2015 WL 6804045, at *25 (D. Kan. Nov.

5, 2015)(mangers’ negative comments about the plaintiff employee’s pending lawsuit

were no more than “a petty slight or minor annoyance” and thus not actionable

adverse actions). Indeed, Pentair’s HR representatives were openly encouraging Ross

to bring all his complaints to them for investigation and action. As Pentair points out,

Ross was not dissuaded from bringing later complaints about Faherty to HR which

resulted in HR imposing more rules that limited Faherty’s interaction with Ross.

“[T]he fact that an employee continues to be undeterred in his or her pursuit of a

remedy, as here was the case, may shed light as to whether the actions are

sufficiently material and adverse to be actionable.” Somoza v. University of Denver,

513 F.3d 1206, 1215 (10th Cir. 2008).


                                           21
       Case 2:19-cv-02690-SAC Document 56 Filed 09/10/21 Page 22 of 22




              Therefore, without more, a rational trier of fact could not find that

these alleged adverse actions, individually or together, would be what a reasonable

employee would find to be materially adverse. The defendant is entitled to summary

judgment on the plaintiff’s remaining claims of retaliation under Title VII and § 1981,

as the plaintiff is unable to carry his burden of coming forward with sufficient

evidence of retaliation for a rational jury to return a verdict in his favor.

              IT IS THEREFORE ORDERED that the Pentair’s motion for summary

judgment (ECF# 40) is granted, and Ross’s motion for partial summary judgment (ECF#

42) is denied.

              Dated this 10th day of September, 2021, Topeka, Kansas.



                            s/Sam A. Crow
                            Sam A. Crow, U.S. District Senior Judge




                                            22
